
	

113 S2320 IS: To redesignate the facility of the United States Postal Service located at 162 Northeast Avenue in Tallmadge, Ohio, as the “Lance Corporal Daniel Nathan Deyarmin, Jr., Post Office Building”.
U.S. Senate
2014-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2320
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2014
			Mr. Brown introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To redesignate the facility of the United States Postal Service located at 162 Northeast Avenue in
			 Tallmadge, Ohio, as the Lance Corporal Daniel Nathan Deyarmin, Jr., Post Office Building.
	
	
		
			1.
			Lance Corporal Daniel Nathan Deyarmin, Jr., Post Office Building
			
				(a)
				Redesignation
				The facility of the United States Postal Service located at 162 Northeast Avenue in Tallmadge,
			 Ohio, shall be known and designated as the Lance Corporal Daniel Nathan Deyarmin, Jr., Post Office Building.
			
				(b)
				References
				Any reference in a law, map, regulation, document, paper, or other record of the United States to
			 the facility referred to in subsection (a) shall be deemed to be a
			 reference to the Lance Corporal Daniel Nathan Deyarmin, Jr., Post Office Building.
			
